     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 1 of 103 PageID# 956



 1                                              EXHIBIT I

2    MANUEL CHAVEZ & D. GEORGE SWEIGERT LIVE STREAMED ON YOUTUBE 1L25.17.SOLVING.RAR

3    1


4    00:00:00,739 -> 00:00:07,130

5    uh-huh yeah LTP did kind ofget pawned

6    2


7    00:00:05,150 -> 00:00:08,809

8    by to me tonight not really he's a nice

9    3


10   00:00:07,130 -> 00:00:13,200

11   guy sometimes she's just a little

12   4


13   00:00:08,809 -> 00:00:16,410

14   ridiculous even for my standards

15   5


16   00:00:13,200 -> 00:00:16,410

17   [Music]

18   6


19   00:00:27,900 -> 00:00:35,410

20   hello this is Defago a Haida phango this

21   7


22   00:00:33,100 -> 00:00:38,800

23   is uh dave act and thanks for letting me

24   8

25   00:00:35,410 -> 00:00:41,200

26   call you that's really ok no problem and

27   9


28   00:00:38,800 -> 00:00:45,730

     1 was just so wondering where the heck
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 1
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 2 of 103 PageID# 957



 1   10

2    00:00:41,200 -> 00:00:48,580

3    you been bro oh I didn't want to take

4    11


5    00:00:45,730 -> 00:00:50,020

6    any limelight away from George Webb you

7    12


8    00:00:48,580 -> 00:00:52,570

9    know with all the important work he's

10   13

11   00:00:50,020 -> 00:00:54,550

12   doing it sounds like it's really

13   14


14   00:00:52,570 -> 00:00:56,550

15   important I saw that lawsuit that he put

16   15


17   00:00:54,550 --> 00:01:04,269

18   out I wasjust like well at least he's a

19   16


20   00:00:56,550 -> 00:01:05,770

21   semi serious or something well he III

22   17


23   00:01:04,269 -> 00:01:07,450

24   was I went through kind of what he's

25   18


26   00:01:05,770 -> 00:01:12,159

27   doing on YouTube I went through it like

28   19


     00:01:07,450 -> 00:01:13,810
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 2
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 3 of 103 PageID# 958



 1   25 years ago and with legal stuff and

2    20

3    00:01:12,159 ->00:01:17,680

4    federal lawsuits and all this kind of

5    21


6    00:01:13,810-> 00:01:19,450

7    stuff so I go in and I shoot little

8    22


9    00:01:17,680 -> 00:01:20,830

10   thing or that I'm on things that he's

11   23


12   00:01:19,450 -> 00:01:25,720

13   doing wrong and everything he's got

14   24


15   00:01:20,830 -> 00:01:28,030

16   three lawsuits going so the counter

17   25


18   00:01:25,720 -> 00:01:28,630

19   strike on him I think is gonna be pretty

20   26

21   00:01:28,030 -> 00:01:30,790

22   heavy

23   27


24   00:01:28,630 -> 00:01:33,370

25   I mean suing the Podesta group and you

26   28


27   00:01:30,790 -> 00:01:37,240

28   know he's suing half of Washington DC so

     29

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 3
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 4 of 103 PageID# 959



 1   00:01:33,370 -> 00:01:42,910

2    yeah it's pretty various so much crap

3    30

4    00:01:37,240 ->00:01:45,130

 5   right and I don't know you know I think

6    31


 7   00:01:42,910 -> 00:01:47,980

8    he's I think he's kind ofstepped into a

9    32


10   00:01:45,130 ->00:01:50,340

11   real big quagmire and 1 just kind of

12   33


13   00:01:47,980 -> 00:01:52,720

14   want to maintain my distance when the

15   34


16   00:01:50,340 -> 00:01:54,700

17   you know when the backlash starts you

18   35


19   00:01:52,720 -> 00:01:58,320

20   know yeah there's gonna be a lot of

21   36


22   00:01:54,700 -> 00:02:00,580

23   backlash I see that I see that coming

24   37

25   00:01:58,320 -> 00:02:02,200

26   now I would it's so funny because

27   38


28   00:02:00,580 -> 00:02:06,510

     there's so many things going on because
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 4
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 5 of 103 PageID# 960



 1   39

 2   00:02:02,200 -> 00:02:09,009

 3   with I saw Robert David Steele about

 4   40


 5   00:02:06,510 -> 00:02:10,330

6    three days ago four days ago he was

 7   41


 8   00:02:09,009 -> 00:02:11,080

 9   being interviewed but some lady on a

10   42


11   00:02:10,330 -> 00:02:12,940

12   show

13   43

14   00:02:11,080 -> 00:02:16,599

15   Deborah still I think or something like

16   44


17   00:02:12,940 -> 00:02:19,930

18   that and he did talk about that he

19   45

20   00:02:16,599 -> 00:02:21,730

21   thought Jason was a Mossad operative and

22   46

23   00:02:19,930 -> 00:02:22,930

24   a handler and he was hoping all this was

25   47


26   00:02:21,730 -> 00:02:24,340

27   going to come out of discovery and

28   48


     00:02:22,930 -> 00:02:26,950
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 5
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 6 of 103 PageID# 961



 1   everything so it's really interesting

 2   49

 3   00:02:24,340 -> 00:02:28,420

 4   and 1 don't want to hijack your show

 5   50


6    00:02:26,950 -> 00:02:31,480

 7   either by the way 1 you know I'm Just

 8   51


 9   00:02:28,420 -> 00:02:33,370

10   decided that you're totally good dude

11   52


12   00:02:31,480 -> 00:02:34,870

13   I'm just trying to solve this puzzle and

14   53


15   00:02:33,370 -> 00:02:35,830

16   it's not like it's it's not like it's

17   54


18   00:02:34,870 -> 00:02:37,690

19   that interesting

20   55


21   00:02:35,830 --> 00:02:39,370

22   plus I'd rather talk to you cuz you know

23   56


24   00:02:37,690 -> 00:02:41,200

25   you've been offthe map for a while 1

26   57


27   00:02:39,370 -> 00:02:42,250

28   swear everybody's been asking me there's

     58

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 6
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 7 of 103 PageID# 962



 1   00:02:41,200 -> 00:02:44,470

 2   a girl named Mara

 3   59


 4   00:02:42,250 -> 00:02:46,299

 5   C on Facebook that's been like you need

 6   60


 7   00:02:44,470 -> 00:02:47,680

 8   to get into contact with Dave acting you

 9   61


10   00:02:46,299 -> 00:02:48,940

11   know isn't he your friend what's going

12   62


13   00:02:47,680 -> 00:02:50,799

14   on and I'm just like 1 don't know he's

15   63

16   00:02:48,940 -> 00:02:56,920

17   spider just doing his thing you know

18   64

19   00:02:50,799 -> 00:02:59,110

20   no sweat yeah 1 would 1 you know this

21   65

22   00:02:56,920 -> 00:03:01,000

23   kind of goes discus you know 1 watched

24   66


25   00:02:59,110 -> 00:03:04,079

26   your little trip up to like Portland

27   67


28   00:03:01,000 -> 00:03:06,280

     Oregon it's both your mouth Shasta and
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 7
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 8 of 103 PageID# 963



 1   68

 2   00:03:04,079 -> 00:03:08,260

 3    you were getting like the special

 4   69


 5   00:03:06,280 -> 00:03:10,989

 6   sandwiches and Portland everything and

 7   70


 8   00:03:08,260 -> 00:03:13,989

 9   so you're kind of demonstrating everyone

10   71


11   00:03:10,989 -> 00:03:16,390

12   that there's life outside the synthetic

13   72


14   00:03:13,989 -> 00:03:19,060

15   reality that's been created and so when

16   73

17   00:03:16,390 -> 00:03:21,640

18   1 say synthetic reality whether it's

19   74


20   00:03:19,060 -> 00:03:25,329

21   Pizza Gate or Hillary Clinton or Podesta

22   75


23   00:03:21,640 -> 00:03:27,310

24   DTS V whatever it's just a little it's

25   76

26   00:03:25,329 -> 00:03:29,109

27   just a little air box it's a black box

28   77


     00:03:27,310 -> 00:03:30,970
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 8
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 9 of 103 PageID# 964



 1   up in the air you ioiow that you know

2    78


3    00:03:29,109 -> 00:03:35,709

4    it's it's just out there it's not real

5    79


6    00:03:30,970 -> 00:03:38,410

7    life no it's not really no no it's not

8    80


9    00:03:35,709 -> 00:03:39,760

10   and so when you kind of did your trip it

11   81


12   00:03:38,410 -> 00:03:41,530

13   was really interesting to watch because

14   82

15   00:03:39,760 -> 00:03:42,700

16   hey here's real life you know hanging

17   83


18   00:03:41,530 -> 00:03:44,230

19   out with your friends going into

20   84


21   00:03:42,700 -> 00:03:46,000

22   Portland getting a sandwich walking

23   85


24   00:03:44,230 -> 00:03:48,910

25   around at midnight and all that driving

26   86


27   00:03:46,000 -> 00:03:50,590

28   around and that's kind of what I broke

     87

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 9
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 10 of 103 PageID# 965



 1   00:03:48,910 -> 00:03:53,769

2    away from is I didn't want to get so

3    88

4    00:03:50,590 -> 00:03:56,530

5    engrossed into the synthetic reality of

6    89


7    00:03:53,769 -> 00:04:00,400

8    oh my god this is the next this is the

9    90

10   00:03:56,530 -> 00:04:04,599

11   next turn and and and when I look at

12   91


13   00:04:00,400 -> 00:04:06,480

14   George he is so engrossed in it you know

15   92


16   00:04:04,599 -> 00:04:09,280

17   he can't even see the light of day I

18   93


19   00:04:06,480 -> 00:04:11,230

20   just feel bad for him I just feel bad

21   94

22   00:04:09,280 -> 00:04:13,359

23   that he's so into the machine

24   95


25   00:04:11,230 -> 00:04:16,239

26   he's so axle wrapped into the whole

27   96

28   00:04:13,359 -> 00:04:17,769

     thing is like man 1 wish you would I
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 10
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 11 of 103 PageID# 966



 1   97


2    00:04:16,239 -> 00:04:19,060

 3   wish you would see a spiritual side of

4    98

5    00:04:17,769 -> 00:04:22,270

6    your life 1 wish you'd see that there's

7    99

 8   00:04:19,060 -> 00:04:25,930

9    other things out there besides you know

10    100


11   00:04:22,270 -> 00:04:27,940

12   did Hillary Clinton steal you know fifty

13   101


14   00:04:25,930 -> 00:04:30,400

15   thousand emails and then she sent it to

16   102

17   00:04:27,940 --> 00:04:32,710

18   her sister-in-law on on and on and on

19   103


20   00:04:30,400 ~> 00:04:34,330

21   and 1 was like hey listen George if you

22   104

23   00:04:32,710 ~> 00:04:35,889

24   want to dedicate your life to this

25   105

26   00:04:34,330 ~> 00:04:38,110

27   knock yourself out 1 don't see the

28   106

     00:04:35,889 ~> 00:04:40,570
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 11
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 12 of 103 PageID# 967



 1   endgame here 1 don't see where it's

2    107


 3   00:04:38,110 -> 00:04:42,430

4    really producing life but hey go for it

 5   108


6    00:04:40,570 -> 00:04:45,020

 7   1 mean you seem kind of what 1 think

 8   109

9    00:04:42,430 -> 00:04:46,789

10   right right after Las Vegas

11   110


12   00:04:45,020 -> 00:04:48,560

13   when 1 dropped out right after when Las

14   111


15   00:04:46,789 -> 00:04:50,419

16   Vegas hit 1 knew what was gonna happen

17   112


18   00:04:48,560 -> 00:04:52,879

19   on YouTube and everything so 1 just

20   113


21   00:04:50,419 -> 00:04:54,889

22   figured I'm gonna sit this one out good

23   114


24   00:04:52,879 -> 00:04:56,810

25   idea 1 mean 1 was making some videos and

26   115


27   00:04:54,889 -> 00:04:58,550

28   stuff about it trying to put at least

     116

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT 1-12
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 13 of 103 PageID# 968



 1   00:04:56,810 -> 00:05:00,139

2    information that were coming out from

3    117


4    00:04:58,550 -> 00:05:02,389

5    all these like Twitter groups and stuff

6    118


7    00:05:00,139 -> 00:05:04,190

8    that I'm in I mean I got so many I got

9    119

10   00:05:02,389 -> 00:05:06,020

11   so many different ways from Sunday where

12   120


13   00:05:04,190 -> 00:05:08,419

14   people are messaging me crap that it's a

15   121


16   00:05:06,020 -> 00:05:10,490

17   you know it's really hard to deal figure

18   122


19   00:05:08,419 -> 00:05:12,710

20   out who's being legit and who's not

21   123


22   00:05:10,490 -> 00:05:14,419

23   being legit so I've just been kind of

24   124


25   00:05:12,710-> 00:05:16,129

26   you know just taking it easy on at least

27   125


28   00:05:14,419 --> 00:05:17,449

     that front because there's a lot of

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 13
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 14 of 103 PageID# 969



 1   126


2    00:05:16,129 -> 00:05:19,250

3    people that are putting information out

4    127


5    00:05:17,449 --> 00:05:22,280

6    you know I've just been sticking to my

7    128


8    00:05:19,250 -> 00:05:23,870

9    cicada and this new cue and on shit it's

10   129


11   00:05:22,280 -> 00:05:25,880

12   just ridiculous because it's all

13   130

14   00:05:23,870 -> 00:05:27,470

15   connected to it feels to me like it's

16   131


17   00:05:25,880 -> 00:05:29,870

18   all connected to this damn puzzle I've

19   132


20   00:05:27,470 -> 00:05:31,849

21   been working on forever because like

22   133

23   00:05:29,870 -> 00:05:33,440

24   I've seen you know songs and things of

25   134


26   00:05:31,849 -> 00:05:35,419

27   that nature 1 mean the whole follow the

28   135


     00:05:33,440 --> 00:05:37,460
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 14
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 15 of 103 PageID# 970



 1   White Rabbit thing was like a direct

2    136


 3   00:05:35,419 -> 00:05:39,349

4    lift and a rift fo you know some ofthis

5    137


6    00:05:37,460 -> 00:05:43,580

7    stuffthat we were doing in the past and

 8   138


9    00:05:39,349 -> 00:05:46,669

10   it just really was interesting situation

11   139


12   00:05:43,580 -> 00:05:49,729

13   indeed just to see how he was caught the

14   140


15   00:05:46,669 -> 00:05:51,289

16   wave yeah 1 mean 1 said there were so 1

17   141


18   00:05:49,729 -> 00:05:53,780

19   guess maybe it was getting so boring

20   142


21   00:05:51,289 -> 00:05:55,550

22   back then this is like June July when

23   143

24   00:05:53,780 -> 00:05:58,789

25   all this happened you got sucked into it

26   144


27   00:05:55,550 -> 00:06:01,159

28   1 got sucked into it and you you know

     145

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 15
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 16 of 103 PageID# 971



 1   00:05:58,789 -> 00:06:03,440

2    like most artists you you catch the wave

 3   146


4    00:06:01,159 -> 00:06:05,060

 5   you pick up on the pie that everyone

6    147


 7   00:06:03,440 -> 00:06:06,949

 8   else was feeling and you kind of put it

9    148

10   00:06:05,060 -> 00:06:10,300

11   into you distilled it and you put it

12   149

13   00:06:06,949 -> 00:06:14,599

14   into your videos which are classics now

15   150


16   00:06:10,300 -> 00:06:16,550

17   and so there was there was a big big

18   151


19   00:06:14,599 -> 00:06:18,409

20   wave going on where a lot of people were

21   152

22   00:06:16,550 -> 00:06:20,740

23   asking questions and a lot of people

24   153


25   00:06:18,409 -> 00:06:23,270

26   were interested and a lot of people were

27   154


28   00:06:20,740 -> 00:06:25,789

     you know quizzical there's a lot of
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 16
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 17 of 103 PageID# 972



 1   155


2    00:06:23,270 -> 00:06:29,449

3    energy out there and I think as maybe

4    156


5    00:06:25,789 -> 00:06:31,639

6    Vegas kind of put the put the end on the

7    157


8    00:06:29,449 -> 00:06:34,759

9    Hat and you know a couple other things

10   158


11   00:06:31,639-> 00:06:38,659

12   and people are kind of like slipped into

13   159

14   00:06:34,759 -> 00:06:41,330

15   the humdrum like well you know 68 people

16   160


17   00:06:38,659 -> 00:06:42,949

18   got killed and 500 people wounded I

19   161


20   00:06:41,330 -> 00:06:45,979

21   haven't seen one YouTube video from a

22   162


23   00:06:42,949 -> 00:06:47,659

24   survivor talking about how the hair

25   163


26   00:06:45,979 -> 00:06:49,569

27   laying escaped or anything like that I

28   164


     00:06:47,659 -> 00:06:52,310
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT 1-17
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 18 of 103 PageID# 973



 1   think people are like rolling their eyes

2    165


 3   00:06:49,569 -> 00:06:55,009

4    and saying hey we all got Sandy Hook

 5   166


6    00:06:52,310 -> 00:06:56,899

 7   again let's just you know let's just

 8   167


9    00:06:55,009 -> 00:06:58,669

10   tune out ofthis and do something else

11   168

12   00:06:56,899 -> 00:07:02,030

13   yeah listen

14   169

15   00:06:58,669 -> 00:07:04,039

16   right yeah 1 mean it seems like that

17   170


18   00:07:02,030 -> 00:07:06,199

19   somebody was trying to hook uh you know

20   171


21   00:07:04,039 -> 00:07:07,729

22   like it was definitely a crazy event you

23   172


24   00:07:06,199 -> 00:07:09,770

25   know like a lot of people that

26   173


27   00:07:07,729 -> 00:07:11,509

28   apparently were there you know we're

     174

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT 1-18
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 19 of 103 PageID# 974



 1   00:07:09,770 -> 00:07:14,240

 2   witnesses that spoke out about it have

 3   175


4    00:07:11,509 -> 00:07:17,090

 5   mysteriously died now but I mean with

6    176


 7   00:07:14,240 -> 00:07:18,949

 8   the machine that's out there now you

9    177


10   00:07:17,090 -> 00:07:21,020

11   know just covering up everything I mean

12   178


13   00:07:18,949 -> 00:07:23,120

14   even Google you know that's why I kind

15   179


16   00:07:21,020 -> 00:07:24,979

17   of moved all my like conversations over

18   180

19   00:07:23,120 -> 00:07:26,659

20   to the blockchain in D Tube just because

21   181


22   00:07:24,979 -> 00:07:28,370

23   I want to see you know what the

24   182


25   00:07:26,659 -> 00:07:30,400

26   difference is if I don't have any actual

27   183


28   00:07:28,370 -> 00:07:36,409

     censorship going on you know what I mean
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 19
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 20 of 103 PageID# 975



 1   184

2    00:07:30,400 -> 00:07:38,449

 3   yeah yeah I mean it's there's a surface

4    185

 5   00:07:36,409 -> 00:07:41,120

6    level you know there's a surface level

7    186


 8   00:07:38,449 -> 00:07:43,789

9    of intensity and excitement and kind of

10   187

11   00:07:41,120 -> 00:07:46,789

12   like people want to be first and not

13   188


14   00:07:43,789 -> 00:07:48,710

15   necessarily right and then after that

16   189

17   00:07:46,789 -> 00:07:49,939

18   initial intensity and that burst is over

19   190

20   00:07:48,710 -> 00:07:51,529

21   then the other people kind of start

22   191


23   00:07:49,939 -> 00:07:54,650

24   showing up and they're the people that

25   192


26   00:07:51,529 -> 00:07:56,719

27   want to be right and in all 1 can tell

28   193


     00:07:54,650 -> 00:07:58,639
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 20
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 21 of 103 PageID# 976



 1   you for by experience is about George

 2   194

 3   00:07:56,719 -> 00:08:01,669

 4   it's my only personal thing everything

 5   195

6    00:07:58,639 -> 00:08:04,219

 7   he's ever said about me is been a lie so

 8   196

9    00:08:01,669 -> 00:08:08,300

10   that kind ofgives me some doubt about

11   197

12   00:08:04,219 -> 00:08:10,430

13   his entire operation and I did get some

14   198

15   00:08:08,300 -> 00:08:11,689

16   peaks in how his mind works you know 1

17   199

18   00:08:10,430 -> 00:08:15,020

19   don't want to just say like AWS that's

20   200


21   00:08:11,689 -> 00:08:17,210

22   easy right yeah that's easy but yeah he

23   201

24   00:08:15,020 -> 00:08:19,370

25   he has this idea thought a thought

26   202


27   00:08:17,210 -> 00:08:22,039

28   experiment so I you know 1 am starting

     203

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 21
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 22 of 103 PageID# 977



     00:08:19,370 -> 00:08:25,339

2    to think maybe he's more of an MKULTRA

3    204


4    00:08:22,039 -> 00:08:28,520

5    victim or some kind ofthing that was

6    205

7    00:08:25,339 -> 00:08:30,919

8    going on because just as an aside 1 was

9    206

10   00:08:28,520 -> 00:08:35,140

11   in the Air Force and when this guy shot

12   207


13   00:08:30,919 -> 00:08:38,680

14   the 26 people in the church in Texas and

15   208


16   00:08:35,140-> 00:08:41,149

17   he was in an Air Force prison for a year

18   209

19   00:08:38,680 -> 00:08:42,380

20   because he picked up his kid was a year

21   210


22   00:08:41,149 -> 00:08:44,120

23   old threw him against the wall or

24   211


25   00:08:42,380 -> 00:08:45,380

26   whatever so they threw him in prison for

27   212


28   00:08:44,120 -> 00:08:47,690

     attempted murder something like that
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 22
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 23 of 103 PageID# 978



 1   213

2    00:08:45,380 -> 00:08:48,980

 3   anyway when he got out Air Force prison

4    214


5    00:08:47,690 -> 00:08:51,800

6    the Air Force didn't notify the

7    215


 8   00:08:48,980 -> 00:08:53,660

9    Department of Justice that he had a

10   216


11   00:08:51,800 -> 00:08:55,459

12   dishonorable discharge which would have

13   217


14   00:08:53,660 -> 00:08:57,380

15   precluded him from buying a fnearm so

16   218

17   00:08:55,459 -> 00:09:00,470

18   he couldn't have bought a firearm but

19   219

20   00:08:57,380 -> 00:09:01,760

21   the Air Force didn't do that so when 1

22   220


23   00:09:00,470 -> 00:09:03,230

24   was when 1 was hearing all these Air

25   221


26   00:09:01,760 -> 00:09:04,190

27   Force connections and all that 1 thought

28   222


     00:09:03,230 -> 00:09:06,110
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 23
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 24 of 103 PageID# 979



 1   well you know what they could have run

2    223


 3   00:09:04,190 -> 00:09:07,760

4    any kind ofa thing on this guy while

 5   224


6    00:09:06,110 -> 00:09:10,670

 7   he's an Air Force prison they could give

 8   225

9    00:09:07,760 -> 00:09:12,200

10   him drugs they could beard music

11   226


12   00:09:10,670 -> 00:09:15,410

13   subliminal yeah anything

14   227

15   00:09:12,200 -> 00:09:17,269

16   I think something was yeah I think

17   228

18   00:09:15,410 -> 00:09:21,380

19   George is more ofthe air force prison

20   229


21   00:09:17,269 -> 00:09:24,019

22   type 1 think a lot ofthe thought

23   230

24   00:09:21,380 -> 00:09:27,560

25   experiment stuff and and I started

26   231


27   00:09:24,019 -> 00:09:29,839

28   decoding his the way he's his brain

     232

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 24
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 25 of 103 PageID# 980



 1   00:09:27,560 -> 00:09:32,690

2    worked by comparing some ofthe lies

3    233


4    00:09:29,839 -> 00:09:34,670

5    that he said about me and so what he

6    234


7    00:09:32,690 -> 00:09:36,860

8    does and what his audience thinks is so

9    235


10   00:09:34,670 -> 00:09:40,540

11   great is he'll find five or six little

12   236

13   00:09:36,860 -> 00:09:40,540

14   things and he'll tie them all together

15   237


16   00:09:41,170 -> 00:09:45,740

17   somebody bought some snow tires over

18   238


19   00:09:43,550 -> 00:09:49,010

20   here and their sister works over there

21   239


22   00:09:45,740 -> 00:09:50,690

23   and you know they dropped offtheir

24   240


25   00:09:49,010 -> 00:09:52,070

26   dry-cleaning over here and then he kind

27   241


28   00:09:50,690 ~> 00:09:55,730

     of pulls it all together and since all
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 25
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 26 of 103 PageID# 981



 1   242


2    00:09:52,070 -> 00:09:59,389

3    and now we know who I'm Abidine dropped

4    243


5    00:09:55,730 -> 00:10:01,279

6    offthe disks here and that's what his

7    244


8    00:09:59,389-> 00:10:04,100

9    audience loves he provides the fake

10   245


11   00:10:01,279 -> 00:10:06,579

12   closure and people just eat that stuff

13   246


14   00:10:04,100 ->00:10:09,410

15   up they want closure

16   247


17   00:10:06,579 -> 00:10:10,970

18   dang did you just want closure they just

19   248

20   00:10:09,410->00:10:13,730

21   won't let it seems like that to me too

22   249


23   00:10:10,970 ->00:10:15,170

24   you know it's very weird and you know

25   250

26   00:10:13,730 ->00:10:17,600

27   everything that I've seen from it

28   251


     00:10:15,170 ->00:10:19,519
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 26
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 27 of 103 PageID# 982



 1   because it seems to evolve in a very

2    252


 3   00:10:17,600->00:10:21,019

4    very interesting way and you know I've

5    253


6    00:10:19,519-> 00:10:22,910

7    tried to take myself out ofthe whole

8    254

9    00:10:21,019-> 00:10:24,920

10   you know like fighting with Jason

11   255


12   00:10:22,910 -> 00:10:26,420

13   Goodman but you know like I have to make

14   256


15   00:10:24,920 -> 00:10:27,949

16   you know like at least some comments

17   257

18   00:10:26,420 -> 00:10:30,440

19   sometimes because there's weird stuff

20   258

21   00:10:27,949 -> 00:10:32,269

22   and you know it's it's really crazy to

23   259


24   00:10:30,440 -> 00:10:35,810

25   me to that 1 was picking up on something

26   260


27   00:10:32,269 -> 00:10:37,850

28   with a black cube and like I had gotten

     261

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 27
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 28 of 103 PageID# 983



 1   00:10:35,810->00:10:39,860

 2   some information about like some

 3   262


 4   00:10:37,850 ->00:10:41,990

 5   information from a quote-unquote CIA

 6   263

 7   00:10:39,860 -> 00:10:44,959

 8   source that was talking about how Lu

 9   264


10   00:10:41,990 -> 00:10:47,839

11   Marin what's his name Goodman we're

12   265

13   00:10:44,959 -> 00:10:49,670

14   getting paid by some black you some

15   266

16   00:10:47,839 -> 00:10:51,050

17   black cube operative and then it started

18   267

19   00:10:49,670 -> 00:10:53,209

20   kind ofclicking in my head every time

21   268

22   00:10:51,050 -> 00:10:55,069

23   the George is talking about Mossad and

24   269


25   00:10:53,209 -> 00:10:56,480

26   old Mossad and all this other bullshit

27   270


28   00:10:55,069 -> 00:10:58,100

     I'm like well maybe he's not actually
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 28
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 29 of 103 PageID# 984



 1   271

2    00:10:56,480->00:11:00,800

 3   talking about Mossad maybe he's just

4    272


5    00:10:58,100 ->00:11:03,769

6    talking about this company that is

7    273


 8   00:11:00,800 -> 00:11:05,240

9    private that's been paying people to do

10   274

11   00:11:03,769 -> 00:11:07,579

12   shit for quite some time you know like

13   275

14   00:11:05,240->00:11:09,110

15   with the Harvey Weinstein stuff yeah you

16   276

17   00:11:07,579->00:11:10,279

18   know like it made me think about you

19   277

20   00:ll:09,110-> 00:11:12,260

21   know maybe there is a little more

22   278

23   00:11:10,279->00:11:14,149

24   validity to a story than 1 first you

25   279

26   00:11:12,260-> 00:11:16,069

27   know like start started to look at but

28   280

     00:11:14,149 ->00:11:18,649
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 29
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 30 of 103 PageID# 985



 1   it still kind ofjust weirds me the fuck

 2   281

 3   00:11:16,069->00:11:22,250

4    out honestly like it's weird yeah I

 5   282


6    00:11:18,649->00:11:24,800

 7   think 1 think the black cube you know

 8   283


9    00:11:22,250 ->00:11:26,120

10   that kind of would seem really really

11   284

12   00:11:24,800 ->00:11:28,250

13   creepy I mean

14   285


15   00:11:26,120-> 00:11:29,690

16   we if you've been around you know this

17   286

18   00:11:28,250-> 00:11:32,570

19   kind of stuffgoes on all the time I

20   287

21   00:11:29,690 ->00:11:34,160

22   mean come on and so now that it's come

23   288


24   00:11:32,570-> 00:11:36,650

25   to light with Harvey Weinstein that

26   289


27   00:11:34,160 -> 00:11:38,810

28   there are operatives and you know when I

     290

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 30
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 31 of 103 PageID# 986



 1   00:11:36,650 -> 00:11:40,700

 2   was running around Hollywood with Linda

 3   291

4    00:11:38,810-> 00:11:42,710

 5   West and we would go out to dinner and

6    292


 7   00:11:40,700 -> 00:11:44,480

 8   go to comedy clubs and we were just kind

9    293


10   00:11:42,710 -> 00:11:46,940

11   of like professional daters and we were

12   294


13   00:11:44,480 ->00:11:50,089

14   having a good time and I did security

15   295

16   00:11:46,940 -> 00:11:52,490

17   work not much but a little bit of dab

18   296

19   00:11:50,089-> 00:11:54,800

20   here and adapt there and 1 would run in

21   297

22   00:11:52,490 -> 00:11:56,870

23   the Mossad guys in Hollywood David

24   298


25   00:11:54,800 -> 00:11:58,550

26   always drivers Rose Royce and they want

27   299

28   00:11:56,870-> 00:12:00,890

     special parking and all this other kind
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT 1-31
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 32 of 103 PageID# 987



 1   300


2    00:11:58,550 ->00:12:02,990

3    of stuff and then they would come over

4    301

 5   00:12:00,890 -> 00:12:05,390

6    to me and hey watch my car and blah blah

 7   302


8    00:12:02,990 -> 00:12:07,010

9    blah I'm a Mossad age and I'll kill you

10   303

11   00:12:05,390 ->00:12:11,570

12   if anything happens to it and stuff like

13   304

14   00:12:07,010-> 00:12:15,470

15   that so there's definitely that kind of

16   305

17   00:12:11,570 ->00:12:17,839

18   group running around the Hollywood area

19   306


20   00:12:15,470 -> 00:12:20,690

21   taking care of business and cleaning up

22   307

23   00:12:17,839 -> 00:12:23,420

24   trash and what-have-you so now that

25   308

26   00:12:20,690 -> 00:12:26,360

27   Harvey Weinstein's use them and it's

28   309


     00:12:23,420 -> 00:12:28,820
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 32
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 33 of 103 PageID# 988



 1   openly admitted people are also shocked

 2   310


 3   00:12:26,360 -> 00:12:31,640

 4   well you know hey this this is how the

 5   311


 6   00:12:28,820 -> 00:12:34,700

 7   big boys play and that's kind ofa

 8   312

 9   00:12:31,640 -> 00:12:36,410

10   little bit ofa question mark about the

11   313

12   00:12:34,700 -> 00:12:39,279

13   whole George Webb saga that's why I

14   314


15   00:12:36,410 -> 00:12:42,290

16   think he's kind ofa patsy or kind ofa

17   315

18   00:12:39,279 -> 00:12:45,980

19   he's being said just leaves from

20   316

21   00:12:42,290 -> 00:12:47,990

22   somebody and I think it's a black cube

23   317


24   00:12:45,980 -> 00:12:51,620

25   type group that's just feeding him stuff

26   318

27   00:12:47,990 -> 00:12:53,770

28   because nothing he shows his hotel I so

     319

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 33
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 34 of 103 PageID# 989



 1   00:12:51,620-> 00:12:58,339

 2   tell he's staying at he shows his hotel

 3   320


4    00:12:53,770 -> 00:13:00,290

 5   you know and like dude if 1 was suing

6    321


 7   00:12:58,339 ->00:13:02,360

 8   half of Washington DC like you are I

9    322

10   00:13:00,290 -> 00:13:04,400

11   would not you know 1 would not be in

12   323

13   00:13:02,360 -> 00:13:07,190

14   front ofthe hotel wherever it is in

15   324

16   00:13:04,400 -> 00:13:08,930

17   camp Springs Marilyn nonchalantly

18   325


19   00:13:07,190->00:13:12,770

20   talking like you're on your way to a

21   326


22   00:13:08,930-> 00:13:15,380

23   Sunday picnic if it's if it's that free

24   327


25   00:13:12,770 -> 00:13:18,740

26   and there's no threat and you have no

27   328

28   00:13:15,380 -> 00:13:20,959

     worries in the world then what are you
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 34
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 35 of 103 PageID# 990



 1   329


 2   00:13:18,740-> 00:13:22,730

 3   exposing you ioiow I mean I thought these

4    330

 5   00:13:20,959 -> 00:13:25,370

6    people were really bad people I thought

 7   331


 8   00:13:22,730 -> 00:13:27,470

9    these people were nasty people so he's

10   332

11   00:13:25,370 -> 00:13:29,600

12   obviously working with the group that's

13   333

14   00:13:27,470 -> 00:13:30,830

15   the nasty group to put a new spin on

16   334


17   00:13:29,600 -> 00:13:32,450

18   everything I mean that's the best

19   335


20   00:13:30,830 --> 00:13:34,520

21   conclusion I could come up with

22   336


23   00:13:32,450-> 00:13:36,560

24   yeah it's kind ofthe same thing that I

25   337


26   00:13:34,520 -> 00:13:38,839

27   was looking at too because you know I

28   338


     00:13:36,560 -> 00:13:39,950
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 35
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 36 of 103 PageID# 991



 1    hate to like passjudgment on things but

 2   339


 3   00:13:38,839 -> 00:13:41,570

 4   I mean Just since like

 5   340


 6   00:13:39,950 -> 00:13:42,980

 7   started talking to you and then

 8   341


 9   00:13:41,570 -> 00:13:45,860

10   everything that we've kind of dealt with

11   342


12   00:13:42,980 -> 00:13:49,310

13   since then 1 mean this has just been too

14   343


15   00:13:45,860 -> 00:13:51,680

16   too too weird too many weird cormection

17   344


18   00:13:49,310 -> 00:13:54,830

19   it's got legitimized George is

20   345

21   00:13:51,680 -> 00:13:58,160

22   legitimized now as far as what once some

23   346

24   00:13:54,830 -> 00:13:59,510

25   ofthe naysayers dropped off like you

26   347

27   00:13:58,160-> 00:14:00,830

28   kind of dropped off a little bit I

     348

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 36
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 37 of 103 PageID# 992



 1   00:13:59,510 -> 00:14:02,810

 2   dropped off a little bit

 3   349

 4   00:14:00,830 -> 00:14:04,070

 5   you know any other naysayers out there

6    350

 7   00:14:02,810 -> 00:14:06,740

 8   that we're kind of interested in the

9    351

10   00:14:04,070 -> 00:14:08,600

11   story they've all gone on to something

12   352


13   00:14:06,740 -> 00:14:10,400

14   else they all went on the Las Vegas or

15   353


16   00:14:08,600 -> 00:14:12,800

17   they all went on to the Texas shooting

18   354


19   00:14:10,400 -> 00:14:14,540

20   or they all wanted something else so

21   355

22   00:14:12,800 -> 00:14:17,090

23   there's really nobody keeping Georgia

24   356


25   00:14:14,540 -> 00:14:18,920

26   check anymore I do a little bit I try to

27   357


28   00:14:17,090 -> 00:14:22,160

     do as much as I can to kind ofthrow

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 37
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 38 of 103 PageID# 993



 1   358


 2   00:14:18,920 -> 00:14:24,860

 3   some zingers his way but nobody's really

 4   359

 5   00:14:22,160 -> 00:14:27,890

 6   keeping him in check anymore so even

 7   360

 8   00:14:24,860 -> 00:14:31,310

 9   Jason sorta kept them in check and Trish

10   361

11   00:14:27,890 -> 00:14:33,200

12   and whatnot so he's kind ofoffjust

13   362


14   00:14:31,310 -> 00:14:35,720

15   saying whatever he wants to say and he

16   363

17   00:14:33,200 -> 00:14:37,970

18   got you know he gets this for three

19   364

20   00:14:35,720-> 00:14:41,120

21   thousand four thousand views and

22   365


23   00:14:37,970 -> 00:14:44,870

24   everybody just worships him like a like

25   366


26   00:14:41,120 -> 00:14:47,900

27   an occult leader and you know that's

28   367


     00:14:44,870 -> 00:14:50,810
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 38
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 39 of 103 PageID# 994



 1    what it there's his audience is so much

 2    368

 3   00:14:47,900 -> 00:14:53,780

 4    invested in him they can't be told teeth

 5    369


 6   00:14:50,810 -> 00:14:55,910

 7   they're wrong so it's like I don't know

 8   370

 9   00:14:53,780 -> 00:14:57,920

10    Mark Twain said it's easier to fool a

11   371


12   00:14:55,910 -> 00:15:00,770

13   man and then to tell him he's been

14   372


15   00:14:57,920 -> 00:15:02,840

16   fooled so the audience is just so

17   373

IS   00:15:00,770 -> 00:15:04,250

19   invested they're not gonna listen to

20   374

21   00:15:02,840 -> 00:15:05,990

22   anybody saying hey wait a minute did you
23   375


24   00:15:04,250 -> 00:15:08,570

25   and a couple ofthings that George

26   376

27   00:15:05,990 -> 00:15:10,880

28   recently admitted I mean he did a video

     377

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 39
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 40 of 103 PageID# 995



 1    00:15:08,570 -> 00:15:14,300

 2    like two days ago and he said I tried to

 3    378

 4    00:15:10,880 ->00:15:16,010

 5    get my kids a new the IDF you know I

 6    379


 7   00:15:14,300 -> 00:15:18,320

 8    tried to get my son in the IDF I tried

 9    380


10   00:15:16,010->00:15:19,580

11   to get my daughter in the IDF and I'm

12   381

13   00:15:18,320 -> 00:15:22,120

14   like well you know that doesn't really

15   382


16   00:15:19,580 -> 00:15:24,560

17   sound like a typical American you know

18   383

19   00:15:22,120 ->00:15:28,330

20   no that doesn't sound like your typical

21   384

22   00:15:24,560 -> 00:15:28,330

23   American family their American dead

24   385


25   00:15:28,690 -> 00:15:33,770

26   that's what people with his big chin

27   386


28   00:15:31,160 -> 00:15:35,330

     with his whore skin or moose chin or
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 40
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 41 of 103 PageID# 996



 1    387


 2    00:15:33,770-> 00:15:38,450

 3    whatever a lot of people are like he

 4    388


 5    00:15:35,330 -> 00:15:40,460

 6    looks like American Dad he fucking does

 7    389


 8   00:15:38,450 -> 00:15:42,290

 9    dude I mean you can't deny that shit

10   390

11   00:15:40,460 -> 00:15:44,540

12   look at that fucking face 1 mean it's

13   391

14   00:15:42,290 -> 00:15:46,370

15   like they it's like they called it it's

16   392


17   00:15:44,540 -> 00:15:48,290

18   like Seth MacFarlane has future viewing

19   393

20   00:15:46,370 -> 00:15:49,970

21   powers and he'sjust been trolling

22   394

23   00:15:48,290 -> 00:15:52,670

24   they're all he's been trying a lot of

25   395

26   00:15:49,970 -> 00:15:53,960

27   humanity now for I don't know better

28   396


     00:15:52,670 -> 00:15:57,950
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 41
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 42 of 103 PageID# 997



 1    part of20 years

 2    397

 3    00:15:53,960-> 00:16:01,160

 4    it's weird or-or-or George stepped into

 5    398

 6   00:15:57,950 -> 00:16:03,170

 7   the role or subliminally you know and

 8   399

 9   00:16:01,160 -> 00:16:06,460

10   and what's fiinny is he's running around

11   400


12   00:16:03,170 -> 00:16:12,020

13    Washington DC sort of like American Dad

14   401

15   00:16:06,460 -> 00:16:13,910

16   and what's really funny is he's so sold

17   402

18   00:16:12,020 -> 00:16:16,610

19   out to the Machine that's what so fiinny
20   403

21   00:16:13,910-> 00:16:18,920

22   to watch it's like oh this is the

23   404

24   00:16:16,610 -> 00:16:21,440

25   Capitol building oh this is the Supreme

26   405

27   00:16:18,920 -> 00:16:23,089

28   Court over here oh this is John Wilkes

     406

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 42
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 43 of 103 PageID# 998



 1    00:16:21,440 -> 00:16:26,209

 2    Booth's rest room this is where George

 3    407


 4    00:16:23,089 -> 00:16:28,220

 5    Washington gagas was buried and I'm like

6     408

 7    00:16:26,209 -> 00:16:30,200

 8    hey I'm not into the machine

9     409


10    00:16:28,220-> 00:16:33,350

11    I'm not into Washington DC I'm not in

12    410


13    00:16:30,200 -> 00:16:36,140

14    the political power structures and all

15    411

16    00:16:33,350 -> 00:16:37,790

17    that and georgeous can't get enough he's

18   412


19    00:16:36,140 ->00:16:41,959

20   just laughing it up he's in hog heaven

21   413


22   00:16:37,790-> 00:16:45,740

23    out there and hog heaven oh my god that

24   414


25   00:16:41,959 -> 00:16:48,140

26    was such a good reference so I don't

27   415


28   00:16:45,740-> 00:16:51,110

      know 1 kind offeel like maybe his
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 43
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 44 of 103 PageID# 999



 1    416


 2    00:16:48,140 -> 00:16:55,490

 3    mental illness as being you know maybe

 4    417

 5    00:16:51,110->00:16:58,339

 6    has a viable role in life now the be

 7   418


 8   00:16:55,490 -> 00:17:01,339

 9    this guy on YouTube and and maybe his

10   419


11   00:16:58,339 -> 00:17:05,420

12    little closure skills and dot connecting

13   420


14   00:17:01,339 -> 00:17:10,040

15   skills have found an audience and good

16   421


17   00:17:05,420 -> 00:17:12,319

18   for him but I know he doesn't he has

19   422


20   00:17:10,040 ->00:17:17,510

21   zero credibility with me zero

22   423


23   00:17:12,319 -> 00:17:20,890

24   credibility and you know I don't know

25   424


26   00:17:17,510 -> 00:17:27,800

27   what else to say besides that yeah

28   425


     00:17:20,890 -> 00:17:29,570
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 44
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 45 of 103 PageID# 1000



 1    that's amazing yeah well I was kind of

 2    426


 3    00:17:27,800 -> 00:17:31,010

 4    interested in happiness because I wanted

 5    427

 6    00:17:29,570 -> 00:17:32,960

 7    to see what your take was on this whole

 8    428

 9    00:17:31,010 -> 00:17:34,400

10    thing because honestly it's like I feel

11    429


12    00:17:32,960 -> 00:17:36,410

13    like all the time people are coming on

14    430

15    00:17:34,400 -> 00:17:38,390

16    to my channel and called me a PSYOP or

17    431


18    00:17:36,410 -> 00:17:39,890

19    say I'm working on you know I'm working

20    432


21    00:17:38,390 -> 00:17:42,200

22    with this person I'm working with that

23    433


24    00:17:39,890 -> 00:17:43,850

25    person and I'm just like nah guys really

26    434


27    00:17:42,200 -> 00:17:45,320

28    I don't know what's going on with half

      435

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 45
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 46 of 103 PageID# 1001



 1    00:17:43,850 -> 00:17:46,910

 2    ofthis shit and you know I feel like I

 3    436


 4    00:17:45,320 -> 00:17:47,840

 5    should get back on to George and start

 6    437

 7    00:17:46,910 -> 00:17:49,460

      watching him again

      438

10    00:17:47,840 ->00:17:51,140

11    but it's just like I feel like I just

12    439


13    00:17:49,460 -> 00:17:53,720

14    don't have many more time in my life to

15    440

16    00:17:51,140 -> 00:17:55,700

17    like dedicate to yeah trying to distort

18    441


19    00:17:53,720 -> 00:17:57,500

20    that and it s where if I do anything

21    442


22    00:17:55,700 -> 00:17:59,480

23    anyway it's like after all the stuff

24    443


25    00:17:57,500 -> 00:18:01,940

26    that I've done you know it's not gonna

27    444


28    00:17:59,480 -> 00:18:03,470

      hurt Jason Goodman or any of his people
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 46
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 47 of 103 PageID# 1002



 1    445

 2    00:18:01,940-> 00:18:06,169

 3    you know like he's are they're already

 4    446

 5    00:18:03,470 -> 00:18:08,570

6     up way past up in subscribers and you

 7    447


 8    00:18:06,169-> 00:18:11,420

9     know people are just gobble in the stuff

10    448


11    00:18:08,570->00:18:13,160

12    I'm watching this guy on you know I'm

13    449

14    00:18:11,420-> 00:18:17,060

15    watching these guys talk about Bitcoin

16    450

17    00:18:13,160 ->00:18:18,680

18    in AI like they like they know what the

19    451


20    00:18:17,060->00:18:21,170

21    hell they're talking about and then they

22    452


23    00:18:18,680 -> 00:18:22,460

24    have this entire group of people that

25    453


26    00:18:21,170 -> 00:18:23,900

27    are following them that are just

28    454


      00:18:22,460 -> 00:18:26,810
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 47
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 48 of 103 PageID# 1003



 1    listening to this stuff and it's just

 2    455


 3    00:18:23,900 -> 00:18:28,700

 4    like how can this you know like how is

 5    456

 6    00:18:26,810 -> 00:18:30,470

 7    this even like legal at this point you

 8    457


 9    00:18:28,700 -> 00:18:32,930

10    know like how could you Just decide for

11    458


12    00:18:30,470 -> 00:18:34,120

13    people so hard that it just doesn't make

14    459

15    00:18:32,930 ->00:18:36,710

16    any sense


17    460

18    00:18:34,120 -> 00:18:38,890

19    there's you could cut a couple ofthings

20    461

21    00:18:36,710 -> 00:18:41,900

22    going on here there's layered approaches

23    462


24    00:18:38,890 -> 00:18:45,520

25    to how you do a psychological operation

26    463


27    00:18:41,900 -> 00:18:48,830

28    so there's emotional approaches there

      464

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 48
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 49 of 103 PageID# 1004



 1    00:18:45,520 -> 00:18:50,930

 2    biopharma there's that there's lying of

 3    465

 4    00:18:48,830 -> 00:18:53,510

 5    course then there's generating news

 6    466

 7    00:18:50,930 -> 00:18:56,320

 8    articles and all the rest ofthose so a

 9    467

10    00:18:53,510->00:18:59,150

11    lot of intelligence agencies have over

12    468


13    00:18:56,320 -> 00:19:00,170

14    time been interested in how dumb is the

15    469

16    00:18:59,150 -> 00:19:03,080

17    American public

18    470


19    00:19:00,170 ->00:19:06,140

20    how stupid are they and so they would

21    471

22    00:19:03,080 -> 00:19:07,310

23    run some ops on YouTube where remember I

24    472


25    00:19:06,140 -> 00:19:10,340

26    don't know if you remember it looks like

27    473


28    00:19:07,310->00:19:11,480

      he looks that guy looks like this guy
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 49
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 50 of 103 PageID# 1005



 1    474

 2    00:19:10,340-> 00:19:12,740

 3    and even though they didn't look

 4    475


 5    00:19:11,480->00:19:16,730

6     anything like each other

 7    476


 8    00:19:12,740-> 00:19:18,740

9     mm-hmm the crowd you know they would get

10    477


11    00:19:16,730->00:19:21,230

12    some robots out there or some BOTS and

13    478


14    00:19:18,740-> 00:19:23,420

15    go oh no they are the right guy and then

16    479


17    00:19:21,230 -> 00:19:26,090

18    some ofthe some ofthe dissenting

19    480


20    00:19:23,420 -> 00:19:27,890

21    people would cave in and go okay and

22    481


23    00:19:26,090 -> 00:19:29,510

24    that's those came out ofthe experiments

25    482


26    00:19:27,890 -> 00:19:31,190

27    in Berkeley where they took the 10

28    483


      00:19:29,510 -> 00:19:32,810
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 50
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 51 of 103 PageID# 1006



 1    professors and they made them cops they
 2    484


 3    00:19:31,190 -> 00:19:34,940

 4    took ten students they made in prisoners

 5    485

 6    00:19:32,810 -> 00:19:35,300

 7    and they had a fake jail and blah blah

 8    486

 9    00:19:34,940 -> 00:19:39,200

10    blah

11    487

12    00:19:35,300 -> 00:19:40,970

13    and they found out that the 20% ofthe

14    488

15    00:19:39,200 -> 00:19:41,960

16    good guys would go along with the bad

17    489

18    00:19:40,970 -> 00:19:44,150

19    guys anyway

20    490

21    00:19:41,960-> 00:19:45,770

22    because they wanted to be part ofthe

23    491


24    00:19:44,150 -> 00:19:47,570

25    group so they're not going to stand up

26    492


27    00:19:45,770 -> 00:19:51,080

28    even though they know they're wrong

      493

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 51
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 52 of 103 PageID# 1007



 1    00:19:47,570 -> 00:19:53,600

 2    you're gonna go along the group so this

 3    494

 4    00:19:51,080 -> 00:19:56,120

 5    whole idea of how stupid are Americans

 6    495

 7    00:19:53,600 -> 00:19:57,920

 8    and they do it with the food they do

 9    496

10    00:19:56,120 -> 00:20:00,440

11    with the chemicals they do it with the

12    497

13    00:19:57,920 -> 00:20:02,210

14    water they do it with the news that you

15    498

16    00:20:00,440 -> 00:20:04,220

17    live with all this they try to keep

18    499

19    00:20:02,210 -> 00:20:06,920

20    Americans let's say in a dumbed down

21    500


22    00:20:04,220 -> 00:20:09,320

23    state and they have to run ops like

24    501


25    00:20:06,920 -> 00:20:10,910

26    George Webb to see what people will

27    502


28    00:20:09,320 -> 00:20:13,370

      accept and then they have to calibrate
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 52
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 53 of 103 PageID# 1008



 1    503


 2    00:20:10,910 -> 00:20:16,640

 3    it they got a calibrated a little bit to

 4    504

 5    00:20:13,370 -> 00:20:19,190

 6    see what's the next dumbest thing that

 7    505

 8    00:20:16,640 -> 00:20:21,380

 9    we could like push from somebody like

10    506

11    00:20:19,190 -> 00:20:23,150

12    George Webb to get started

13    507

14    00:20:21,380 -> 00:20:25,610

15    and maybe he'll come together and he'll

16    508

17    00:20:23,150 -> 00:20:28,309

18    say well you know the Cat in the Hat or

19    509

20    00:20:25,610 -> 00:20:29,570

21    whatever and then enough people will

22    510


23    00:20:28,309 -> 00:20:31,309

24    believe it that they'll start tweeting

25    511


26    00:20:29,570 -> 00:20:33,350

27    about it and then you'll you'll be off

28    512


      00:20:31,309 -> 00:20:36,350
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 53
         Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 54 of 103 PageID# 1009



     1     to starting another generating another
 2 I 513
 3         00:20:33,350 -> 00:20:37,850

 4         SIOP that kind ofstuffgoes on don't

 5        514


 6        00:20:36,350 -> 00:20:39,919

 7        kid yourselfthat they're not thinking
 8 I 515
 9        00:20:37,850->00:20:41,690

10        about stuff like that about how stupid
11        516

12        00:20:39,919-> 00:20:46,400

13        is the American public and what can we

14        517

15        00:20:41,690->00:20:49,010

16        feed them 1 believe it 1 mean couldn't

17        518

18        00:20:46,400 -> 00:20:52,250

19        tell me it looks look at look at Las

20        519

21        00:20:49,010 -> 00:20:54,100

22        Vegas for what for one week a week and a

23        520

24        00:20:52,250->00:20:56,510

25        half it was the biggest story out there
26        521

27       00:20:54,100-> 00:20:58,850

28       supposedly the biggest mass murder in

         522

         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 54
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 55 of 103 PageID# 1010



 1    00:20:56,510 -> 00:21:01,789

2     the nation's history five hundred people

3     523

4     00:20:58,850 --> 00:21:03,200

5     wounded and all that other and all the

6     524

7     00:21:01,789 -> 00:21:06,559

8     sudden people started asking a few

9     525

10    00:21:03,200 -> 00:21:08,690

11    question you know and oops that's it

12    526


13    00:21:06,559 -> 00:21:10,789

14    it's all gone it's Harvey Weinstein now

15    527

16    00:21:08,690 -> 00:21:15,559

17    is this we're gonna put the channel and

18    528


19    00:21:10,789 -> 00:21:17,870

20    it's over and my big question is why why

21    529


22    00:21:15,559 ->00:21:19,909

23    is the American public so easily able to

24    530

25    00:21:17,870 -> 00:21:23,140

26    be misled on to the next thing and that

27    531


28    00:21:19,909 -> 00:21:25,909

      this is the important thing now unless
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 55
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 56 of 103 PageID# 1011



 1    532


 2    00:21:23,140 -> 00:21:27,350

 3    there's very careful manipulation going

 4    533


 5    00:21:25,909 -> 00:21:29,000

 6    on where people really have an

 7    534


 8    00:21:27,350 -> 00:21:32,360

 9    understanding of how these things work

10    535


11    00:21:29,000 -> 00:21:34,610

12    and they they work the levers I mean it

13    536


14    00:21:32,360 -> 00:21:36,559

15    doesn't seem that hard and they use the

16    537

17    00:21:34,610 -> 00:21:39,590

18    mainstream media I mean that's one of

19    538

20    00:21:36,559 -> 00:21:41,900

21    the main issues of course but don't

22    539


23    00:21:39,590 -> 00:21:43,730

24    don't forget we have a lot of people in

25    540

26    00:21:41,900 -> 00:21:45,350

27    this society that are heavily medicated

28   541


     00:21:43,730 -> 00:21:47,600
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 56
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 57 of 103 PageID# 1012



 1    we have a lot of people in the society

 2    542

 3    00:21:45,350 -> 00:21:49,520

 4    crap food we have a lot of people in a

 5    543


 6    00:21:47,600 --> 00:21:50,960

 7    society that are like poison with the

 8    544


 9    00:21:49,520 -> 00:21:53,330

10    drinking water and all this kind of

11    545

12    00:21:50,960 -> 00:21:53,929

13    stuffso they factor all that kind of

14    546

15    00:21:53,330-> 00:21:56,510

16    stuff in

17    547

18    00:21:53,929 -> 00:21:59,090

19    I think George Webb is just a spin off

20    548

21    00:21:56,510 -> 00:22:01,309

22    ofthat kind of an operation you know

23    549


24    00:21:59,090 -> 00:22:05,059

25    that's all and he's got the good western

26    550

27    00:22:01,309 -> 00:22:08,090

28    Midwestern guy sounds good and all this

      551

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 57
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 58 of 103 PageID# 1013



 1    00:22:05,059 -> 00:22:12,100

 2    blah blah All American basketball player

 3    552


 4    00:22:08,090 -> 00:22:12,100

 5    until you start listening to his stories

 6    553


 7    00:22:12,460 --> 00:22:17,390

 8    there was a picture be taken in a Czech

 9    554


10    00:22:15,020 -> 00:22:19,130

11    Republic castle with a 16 year old but

12    555


13    00:22:17,390 -> 00:22:21,860

14    that it wasn't what it would look like

15    556


16    00:22:19,130 -> 00:22:23,299

17    and stuff like this is like yeah we

18    557


19    00:22:21,860 -> 00:22:26,720

20    really don't know how much about you

21    558

22    00:22:23,299 -> 00:22:28,789

23    George yeah I mean I did a video a while

24    559

25    00:22:26,720-> 00:22:30,710

26    back on George where I kind ofjust did

27    560


28    00:22:28,789 -> 00:22:34,010

      an expose ofa bunch ofstuff that some
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 58
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 59 of 103 PageID# 1014



 1    561

 2    00:22:30,710 -> 00:22:37,070

 3    ladies had sent me about him

 4    562

 5    00:22:34,010 -> 00:22:39,500

 6    and it was a pretty weird to just like

 7    563


 8    00:22:37,070 -> 00:22:41,930

 9    you know kind ofsee him nonchalantly

10    564

11    00:22:39,500 -> 00:22:44,930

12    not disregard any ofthe information

13    565


14    00:22:41,930 -> 00:22:47,390

15    that was given out about him oh because

16    566

17    00:22:44,930 -> 00:22:49,190

18    I was laughing I was looking for him to

19    567


20    00:22:47,390 -> 00:22:51,650

21    you know at least give me a response in

22    568

23    00:22:49,190 -> 00:22:52,520

24    it you know say hey no you're totally

25    569


26    00:22:51,650 -> 00:22:54,350

27    fuckin wrong

28    570


      00:22:52,520 -> 00:22:56,300
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 59
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 60 of 103 PageID# 1015



 1    no no he just just like no 1 Love You

 2    571


 3    00:22:54,350 -> 00:22:58,100

 4    Man you're doing what exactly what I

 5    572

 6    00:22:56,300 -> 00:23:00,980

 7    want you to do and I'm just kind of like

 8    573


 9    00:22:58,100 -> 00:23:04,790

10    wait what did you want me to do I don't

11    574


12    00:23:00,980 -> 00:23:07,400

13    remember agreeing to do I don't want to

14    575


15    00:23:04,790 -> 00:23:11,270

16    agree to do anything with you there sir

17    576


18    00:23:07,400 -> 00:23:12,410

19    so it was a very awkward I think I think

20    577


21    00:23:11,270 -> 00:23:15,770

22    what George is coming from

23    578


24    00:23:12,410 -> 00:23:18,740

25    and somebody said is George a paranoid

26   579

27   00:23:15,770 -> 00:23:20,450

28   delusional no actually there was a

     580

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 60
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 61 of 103 PageID# 1016



 1    00:23:18,740 -> 00:23:22,040

 2    lawyer named Nikki and Nikki and I were

 3    581

 4    00:23:20,450 -> 00:23:23,780

 5    getting along pretty well on George's
 6    582

 7    00:23:22,040-> 00:23:26,540

 8    channel we're making a lot of comments

 9    583


10    00:23:23,780 -> 00:23:29,060

11    back and forth and Nikki said now George
12    584


13    00:23:26,540 -> 00:23:30,590

14    is a paranoid narcissist and she said

15    585

16    00:23:29,060 -> 00:23:32,990

17    that a lot ofthe criminals that she

18    586

19    00:23:30,590 -> 00:23:35,750

20    represented were more like George

21    587

22    00:23:32,990 -> 00:23:38,300

23    paranoid narcissism which I think's more

24    588

25    00:23:35,750 -> 00:23:40,010

26    accurate because that brings up but you

27    589


28    00:23:38,300 --> 00:23:42,200

      know I'm well the reason I cut him off a
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 61
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 62 of 103 PageID# 1017



 1    590


2     00:23:40,010 -> 00:23:44,030

 3    couple years ago is the stories that

4     591

 5    00:23:42,200 -> 00:23:47,750

6     he's telling our I've heard all these

7     592


8     00:23:44,030 -> 00:23:49,940

9     stories before about you know when when

10    593


11    00:23:47,750 -> 00:23:51,890

12    he the whole like he was singled out to

13    594

14    00:23:49,940 -> 00:23:56,230

15    be chased by the FBI because he was

16    595


17    00:23:51,890 -> 00:23:58,280

18    labeled a wife beater you know and so uh

19    596


20    00:23:56,230 -> 00:24:01,900

21    that sounds like somebody who's trying

22    597

23    00:23:58,280 -> 00:24:05,000

24    to justify being on your wife you know I

25    598


26    00:24:01,900 -> 00:24:06,890

27    well once I got once I beat up my wife

28    599

      00:24:05,000 -> 00:24:11,960
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 62
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 63 of 103 PageID# 1018



 1    the FBI bandit look like 1 beat ber

 2    600

 3    00:24:06,890 -> 00:24:13,610

 4    Robert doesn't make sense it doesn't

 5    601

 6    00:24:11,960 -> 00:24:15,620

 7    sound like that's bow it works

 8    602

 9    00:24:13,610 -> 00:24:17,900

10    1 mean 1 don't know exactly bow the FBI

11    603

12    00:24:15,620 -> 00:24:20,360

13    works cuz I've never been an FBI agent
14    604


15    00:24:17,900 -> 00:24:22,970

16    but I'm sure that you know they would

17    605

18    00:24:20,360 -> 00:24:25,490

19    let me know if 1 did something to

20    606

21    00:24:22,970 -> 00:24:27,260

22    warrant it well it's supposedly I mean

23    607

24    00:24:25,490 -> 00:24:31,910

25    it all sounds good it's a very well

26   608

27   00:24:27,260 -> 00:24:34,490

28    rehearsed very polished presentation

     609

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 63
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 64 of 103 PageID# 1019



 1    00:24:31,910 -> 00:24:35,930

2     there's no question about that but when

3     610

4     00:24:34,490 -> 00:24:38,390

5     George had this problem with his wife

6     611


7     00:24:35,930 -> 00:24:41,330

8     and he's admitted this on his video a

9     612


10    00:24:38,390 -> 00:24:44,480

11    video he said that well he had a revenge

12    613


13    00:24:41,330 -> 00:24:46,220

14    affair okay so that's kind ofstarting

15    614

16    00:24:44,480 --> 00:24:47,900

17    off on the wrong foot having a revenge

18    615

19    00:24:46,220 -> 00:24:51,470

20    affair with your wife

21    616


22    00:24:47,900 -> 00:24:53,270

23    and then she caught him or something and

24    617


25    00:24:51,470 -> 00:24:56,660

26    when this all happened he told me in

27    618


28    00:24:53,270 -> 00:24:59,630

      1995 and glammed and this down on the
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 64
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 65 of 103 PageID# 1020



 1    619

2     00:24:56,660 -> 00:25:01,160

3     table and broke the table and she and

4     620

5     00:24:59,630 --> 00:25:02,750

6     the wife freaked out and called the cops

7     621


8     00:25:01,160 -> 00:25:05,540

9     and then he spent three days in jail

10    622

11    00:25:02,750 -> 00:25:08,180

12    well when he tells the story to Jason on

13    623


14    00:25:05,540 -> 00:25:10,820

15    hoax Wars he's saying that he picked her

16    624

17    00:25:08,180 -> 00:25:13,850

18    up and threw her on the bed yeah oh

19    625


20    00:25:10,820 ->00:25:15,110

21    there's two dirty stories yeah one he

22    626


23    00:25:13,850 -> 00:25:17,090

24    picked her up and threw her on the bed

25    627

26    00:25:15,110->00:25:19,040

27    which sounds like a soft target soft

28    628

      00:25:17,090 -> 00:25:21,920
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 65
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 66 of 103 PageID# 1021



 1    landing goods like oh well she wasn't

 2    629


 3    00:25:19,040 -> 00:25:23,570

 4    heard she was thrown on the bed and then

 5    630

 6    00:25:21,920 -> 00:25:25,370

 7    the other one that he told me was that

 8    631

 9    00:25:23,570 -> 00:25:26,750

10    he hit his he hit the table so hard that

11    632

12    00:25:25,370 -> 00:25:27,500

13    he broke the table in half with his

14    633

15    00:25:26,750 -> 00:25:30,200

16    fists

17    634

18    00:25:27,500 -> 00:25:31,940

19    I don't know what was going on but 1

20    635

21    00:25:30,200 -> 00:25:33,800

22    know he spent a couple of days in jail

23    636

24    00:25:31,940 -> 00:25:37,580

25    and then that's when he said that's when

26    637


27    00:25:33,800 -> 00:25:38,929

28    he was targeted to be you know by the

      638

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 66
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 67 of 103 PageID# 1022



 1    00:25:37,580 -> 00:25:45,440

 2    Sheriffs Department everything as a

 3    639


 4    00:25:38,929 -> 00:25:47,270

 5    wife-beater and I'm like okay if that's

 6    640

 7    00:25:45,440 ~> 00:25:49,190

 8    really what the FBI does they don't have

 9    641

10    00:25:47,270 ~> 00:25:51,320

11    anything else to do in life except to

12    642


13    00:25:49,190 ~> 00:25:54,220

14    chase people like you around and zero in

15    643

16    00:25:51,320 ~> 00:25:54,220

17    on them okay

18    644


19    00:25:58,450 ~> 00:26:06,410

20    pretty much pretty much so anyway let's

21    645

22    00:26:04,520 ~> 00:26:08,990

23    see people of better they say about

24    646


25    00:26:06,410 -> 00:26:11,630

26    being Dave's and not George's and age

27    647

28    00:26:08,990 ~> 00:26:14,809

      and you know I don't know man most of
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 67
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 68 of 103 PageID# 1023



 1    648


 2    00:26:11,630 -> 00:26:17,270

 3    the people says nay both that's mr.

 4    649


 5    00:26:14,809 -> 00:26:19,130

 6    Spinks he's always been a detractor rod

 7    650

 8    00:26:17,270 -> 00:26:21,530

 9    shekel sin saying why all the dirt on

10    651


11    00:26:19,130 -> 00:26:23,660

12    George I mean I'm looking at the

13    652


14    00:26:21,530 -> 00:26:24,800

15    comments and stuff but I mean honestly I

16    653


17    00:26:23,660 -> 00:26:26,870

18    don't really care what the hell they're

19    654


20    00:26:24,800 -> 00:26:29,090

21    saying about it cuz yeah you know it

22    655


23    00:26:26,870 -> 00:26:29,780

24    doesn't really affect our lives that's

25    656


26    00:26:29,090 -> 00:26:32,120

27    what 1 gotta say

28   657


     00:26:29,780 -> 00:26:37,670
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 68
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 69 of 103 PageID# 1024



 1    right how much is this really affected

 2    658

 3    00:26:32,120 -> 00:26:39,200

 4    man well no 1 think there was a little

 5    659

 6    00:26:37,670 -> 00:26:40,790

 7    change in your life you know you got

 8    660

 9    00:26:39,200 -> 00:26:42,980

10    doxxed and all that there was a little

11    661

12    00:26:40,790 -> 00:26:46,250

13    change in my life and I got doxxed and

14    662


15    00:26:42,980 -> 00:26:48,440

16    all that and you 1 became a better

17    663


18    00:26:46,250 -> 00:26:50,809

19    person I became a better person after

20    664


21    00:26:48,440 -> 00:26:53,480

22    results said and done and I kind of went

23    665


24    00:26:50,809 -> 00:26:56,420

25    a different route in my life and looked

26    666


27    00:26:53,480 -> 00:26:59,330

28    at deeper things and kind of got off the

     667

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 69
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 70 of 103 PageID# 1025



 1    00:26:56,420 -> 00:27:02,989

2     train so

 3    668

4     00:26:59,330 -> 00:27:06,230

 5    1 feel like 1 was lucky and 1 was spared

6     669

7     00:27:02,989 -> 00:27:08,090

 8    and that's why I really don't watch

9     670

10    00:27:06,230 -> 00:27:10,129

11    George's videos be honest with you once

12    671


13    00:27:08,090 -> 00:27:11,960

14    in a while I'll check them out if 1 see

15    672


16    00:27:10,129 -> 00:27:13,639

17    something the headline it's legal that

18    673

19    00:27:11,960 -> 00:27:16,820

20    has legal phrase because I know a lot

21    674


22    00:27:13,639 -> 00:27:18,769

23    about law and litigation if it says what

24    675


25    00:27:16,820 -> 00:27:21,830

26    are we gonna do about a response you

27    676

28    00:27:18,769 -> 00:27:24,980

      know some legal saying I'll chime in to
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 70
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 71 of 103 PageID# 1026



 1    677


2     00:27:21,830 -> 00:27:27,529

3     give him some pointers but Irish still

4     678


 5    00:27:24,980 -> 00:27:30,259

6     watch him and 1 if he fulfills some

7     679


8     00:27:27,529 -> 00:27:33,830

9     lonely women's lives that he's their

10    680

11    00:27:30,259 -> 00:27:35,809

12    hero and he's gonna save the world and

13    681

14    00:27:33,830 -> 00:27:37,779

15    he's America's number one hero and all

16    682


17    00:27:35,809 -> 00:27:40,489

18    the rest ofthis kind of stuff great

19    683


20    00:27:37,779 -> 00:27:42,259

21    that's good for you ladies I mean it's

22    684


23    00:27:40,489-> 00:27:46,190

24    better you watch that than some Hells

25    685


26    00:27:42,259 -> 00:27:48,830

27    Angels brawl I guess you know I'm not

28    686


      00:27:46,190 -> 00:27:50,419
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 71
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 72 of 103 PageID# 1027



 1    making judgments but that's about as far

 2    687


 3    00:27:48,830 -> 00:27:53,269

 4    as it goes because like you just said

 5    688

 6    00:27:50,419 -> 00:27:55,399

 7    it's not going to affect me and here's

 8    689

 9    00:27:53,269 -> 00:27:57,019

10    the thing that people don't realize the

11    690

12    00:27:55,399 -> 00:27:58,669

13    system's too big to fail

14    691

15    00:27:57,019 -> 00:28:00,139

16    Hillary Clinton's too big to fail the

17    692

18    00:27:58,669 -> 00:28:01,609

19    Podesta's are too big to fail they can

20    693

21    00:28:00,139 -> 00:28:04,450

22    talk about all these things all they

23    694

24    00:28:01,609 -> 00:28:07,220

25    want but I'm sure they got self-destruct

26    695


27    00:28:04,450 ~> 00:28:09,379

28    mechanisms built into this where if

      696

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 72
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 73 of 103 PageID# 1028



 1    00:28:07,220 -> 00:28:11,720

2     somebody says hey we're going to take

3     697

4     00:28:09,379 -> 00:28:15,220

5     down the Clintons there's probably about

6     698

7     00:28:11,720 --> 00:28:18,529

8     15 different logic bombs ready to go off

9     699

10    00:28:15,220 -> 00:28:20,539

11    to collapse the system so these people

12    700

13    00:28:18,529 -> 00:28:21,529

14    are going to go away quietly so I really

15    701

16    00:28:20,539 --> 00:28:24,769

17    don't think anything is ever going to

18    702


19    00:28:21,529 -> 00:28:26,779

20    happen it's nice to have the wheels spin

21    703


22    00:28:24,769 -> 00:28:27,799

23    around and have a feeling that

24    704


25    00:28:26,779 -> 00:28:30,619

26    something's gonna happen with these

27    705

28    00:28:27,799 -> 00:28:32,239

      lawsuits but 1 just think it's people
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXfflBIT I - 73
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 74 of 103 PageID# 1029



 1    706


2     00:28:30,619 -> 00:28:33,529

3     are invested in a system they love the

4     707


5     00:28:32,239 -> 00:28:35,210

6     system they don't want the system to

7     708


8     00:28:33,529 -> 00:28:37,609

9     collapse 1 don't know where 7 trillion

10    709


11    00:28:35,210 -> 00:28:38,629

12    in debt what do you what do you think's

13    710

14    00:28:37,609 -> 00:28:39,859

15    gonna cut what do you think is gonna

16    711


17    00:28:38,629 -> 00:28:42,259

18    happen when you start pulling on the

19    712


20    00:28:39,859 -> 00:28:44,869

21    thread the loose thread of Washington DC

22    713


23    00:28:42,259 -> 00:28:47,210

24    and bring the house ofcards down you

25    714


26    00:28:44,869 -> 00:28:48,409

27    know 1 mean we're all gonna have to live

28    715


      00:28:47,210 -> 00:28:51,379
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 74
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 75 of 103 PageID# 1030



 1    in a new world are we all going to be

 2    716


 3    00:28:48,409 -> 00:28:54,529

4     able to handle that so I think that's

 5    717


6     00:28:51,379-> 00:28:56,450

 7    the long-term thing ifI was going to be

 8    718

9     00:28:54,529 ~> 00:28:56,960

10    giving this any mental time to think

11    719

12    00:28:56,450 ~> 00:28:58,940

13    about it

14    720


15    00:28:56,960 ~> 00:29:00,889

16    is what would happen when the Machine

17    721

18    00:28:58,940 ~> 00:29:04,609

19    collapses what happens when the entire

20    722


21    00:29:00,889 -> 00:29:06,649

22    system finally does go under that I

23    723


24    00:29:04,609 ~> 00:29:08,690

25    think the question and I think the

26    724


27    00:29:06,649 ~> 00:29:10,789

28    George Webb phenomena is just one little

      725

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 75
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 76 of 103 PageID# 1031



 1    00:29:08,690 -> 00:29:13,040

 2    vector on the way to that collapse

 3    726

 4    00:29:10,789 -> 00:29:15,220

 5    personally

 6    727


 7    00:29:13,040 -> 00:29:18,580

 8    agree with you on that shit cuz I mean

 9    728

10    00:29:15,220 -> 00:29:24,680

11    where else is that shit going I mean who

12    729


13    00:29:18,580 -> 00:29:25,640

14    even knows I don't know like fucking it

15    730


16    00:29:24,680 -> 00:29:27,760

17    dad

18    731


19    00:29:25,640 -> 00:29:30,380

20    fiick it's for fuck's sake I'm just like

21    732


22    00:29:27,760 -> 00:29:32,720

23    there's so much going on I'm like

24    733


25    00:29:30,380 -> 00:29:34,130

26    working on these stupid puzzles and I

27    734


28   00:29:32,720 -> 00:29:35,720

      mean I don't even know ifthis is the

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 76
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 77 of 103 PageID# 1032



1     735


2     00:29:34,130 -> 00:29:37,490

3     right puzzle to be working on there's so

4     736

5     00:29:35,720 -> 00:29:39,290

6     many ofthem I've just been sitting here

7     737


8     00:29:37,490 -> 00:29:42,050

9     hanging out you know twiddling my thumbs

10    738


11    00:29:39,290 -> 00:29:44,270

12    having a great ass time and I realize

13    739


14    00:29:42,050 -> 00:29:45,950

15    that's good stuff it does good stuff for

16    740

17    00:29:44,270 -> 00:29:48,530

18    your mind it keeps your mind active and

19    741


20    00:29:45,950 -> 00:29:49,880

21    it keeps mental push-ups yeah pretty

22    742


23    00:29:48,530 ~> 00:29:54,910

24    much 1 mean 1 need to start doing

25    743

26    00:29:49,880 ~> 00:29:57,830

27    regular push-ups regular push-ups okay

28    744


      00:29:54,910 ~> 00:30:02,780
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 77
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 78 of 103 PageID# 1033



 1    I'll put in a plug I'm on the potato

 2    745

 3    00:29:57,830 -> 00:30:05,660

 4    diet to tell I got to tell you all you

 5    746


 6    00:30:02,780 -> 00:30:08,060

 7    got to do is go get a vegetable chopper

 8    747


 9    00:30:05,660 -> 00:30:10,220

10    and a waffle iron and just take a potato

11    748

12    00:30:08,060 -> 00:30:14,270

13    and a minimun and make it into like ash

14    749


15    00:30:10,220 -> 00:30:16,670

16    brown throw in the waffle iron and pee
17    750


18    00:30:14,270 -> 00:30:20,180

19    shouldn't scrape that out looks like a

20    751


21    00:30:16,670 -> 00:30:21,890

22    big potato pancake just eat that don't

23    752


24    00:30:20,180 -> 00:30:25,700

25    eat anything else you're basically

26    753

27    00:30:21,890 -> 00:30:28,550

28    you're basically describing latkes to me

     754

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 78
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 79 of 103 PageID# 1034



      00:30:25,700 -> 00:30:31,580

2     which is not bad 1 like those 1 have to

3     755


4     00:30:28,550 -> 00:30:33,620

5     give that a try justjust eat those for

6     756

7     00:30:31,580 -> 00:30:36,440

8     a while and then do a lot of detox I've

9     757


10    00:30:33,620 -> 00:30:39,800

11    been doing tons and tons of detox detox

12    758


13    00:30:36,440 -> 00:30:42,140

14    achieves all kinds of different vitamins

15    759

16    00:30:39,800 -> 00:30:44,780

17    and supplements and powders and all this

18    760

19    00:30:42,140 -> 00:30:47,600

20    kind ofstuff but I'm just on this

21    761

22    00:30:44,780 -> 00:30:49,610

23    potato diet and I've been on it 1 think

24    762


25    00:30:47,600 -> 00:30:51,380

26    for about two weeks now and I lost four

27    763


28    00:30:49,610 -> 00:30:52,820

      inches 1 lost four inches off my waist
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 79
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 80 of 103 PageID# 1035



1     764

2     00:30:51,380 -> 00:30:56,390

3     in just weeks

4     765

5     00:30:52,820 -> 00:30:58,640

6     so just eating tater eating just eat

7     766

8     00:30:56,390 -> 00:30:59,630

9     potato once in a while I'll cheat

10    767

11    00:30:58,640->00:31:01,160

12    because I gotta have a little bit of

13    768

14    00:30:59,630 -> 00:31:05,120

15    protein once in a while cheating has

16    769

17    00:31:01,160 ->00:31:07,160

18    some peanut here and there but other

19    770

20    00:31:05,120 ->00:31:12,470

21    than that I drank a gallon of water in

22    771


23    00:31:07,160-> 00:31:14,590

24    the morning with with a monster you know

25    772


26    00:31:12,470 -> 00:31:21,290

27    whipped in there to kind of dilute it

28    773

      00:31:14,590 ->00:31:23,390
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 80
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 81 of 103 PageID# 1036



 1    and water and monster yeah yeah one of

 2    774

 3    00:31:21,290 -> 00:31:26,180

 4    those monster drinks and then I'll get

 5    775


 6    00:31:23,390 -> 00:31:26,960

 7    all fired up and I'm working out I hit

 8    776


 9    00:31:26,180 -> 00:31:29,240

10    the gym like it

11    777


12    00:31:26,960 -> 00:31:33,409

13    aurilla and I'm like you know bouncing

14    778

15    00:31:29,240 -> 00:31:36,919

16    offthe walls and then just from then on

17    779


18    00:31:33,409 -> 00:31:39,260

19    it skaters Just taters and monsters all

20    780


21    00:31:36,919 -> 00:31:42,080

22    day every day I mean that's pretty all

23    781

24    00:31:39,260 -> 00:31:44,299

25    day buzz I mean all you got to do is you
26    782


27    00:31:42,080 -> 00:31:47,059

28    know add some weed into the mix and now

     783

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT 1-81
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 82 of 103 PageID# 1037



1     00:31:44,299 -> 00:31:49,190

2     you're talking well you know what you

3     784

4     00:31:47,059->00:31:51,409

5     can do is you could take like broccoli

6     785

7     00:31:49,190 -> 00:31:53,029

8     like you get a blender -1 got a blender

9     786


10    00:31:51,409 ->00:31:56,450

11    you can take some broccoli and carrots

12    787

13    00:31:53,029 -> 00:31:58,820

14    and throw them and do a mix up and now

15    788

16    00:31:56,450 -> 00:32:05,720

17    you can go - tater pancake with broccoli

18    789


19    00:31:58,820 -> 00:32:10,700

20    and carrots and know ifthat's gonna

21    790

22    00:32:05,720 -> 00:32:13,159

23    work for me after your trip after your

24    791

25    00:32:10,700 -> 00:32:15,500

26    trip to Portland you are the connoisseur

27    792


28    00:32:13,159 ->00:32:18,620

      1 see it 1 see the high standards you
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 82
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 83 of 103 PageID# 1038



 1    793


2     00:32:15,500 -> 00:32:21,309

3     have I stand as I don't have any high

4     794

5     00:32:18,620 -> 00:32:21,309

6     standards

7     795

8     00:32:22,010 -> 00:32:29,539

9     I wasn't me with the heist and it was

10    796

11    00:32:24,740 -> 00:32:32,450

12    not me with the high standards sir so I

13    797

14    00:32:29,539 -> 00:32:35,330

15    got hungry watching you guys in Ireland

16    798


17    00:32:32,450 -> 00:32:36,980

18    you know all those little snacky places

19    799

20    00:32:35,330 -> 00:32:37,490

21    they really had some nice stuffgoing on

22    800


23    00:32:36,980 -> 00:32:40,070

24    out there

25    801


26    00:32:37,490 -> 00:32:41,659

27    but anyway oh yeah I mean I really liked

28    802


      00:32:40,070 -> 00:32:42,860
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 83
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 84 of 103 PageID# 1039



 1    it Portland was great 1 really liked

2     803


3     00:32:41,659 -> 00:32:45,260

4     what do you call it

5     804


6     00:32:42,860 -> 00:32:48,590

7     Eugene -1 mean it was kind ofa college

8     805

9     00:32:45,260 -> 00:32:51,159

10    town and reminded me of you know where 1

11    806


12    00:32:48,590 -> 00:32:53,870

13    spent most of my time in Tempe Arizona

14    807

15    00:32:51,159 -> 00:32:57,049

16    you know 1 liked a lot about college

17    808

18    00:32:53,870 -> 00:32:59,390

19    towns it was a nice place it wasn't too

20    809

21    00:32:57,049 -> 00:33:01,159

22    pleased that you went to the you went to

23    810


24    00:32:59,390 -> 00:33:05,919

25    the Eclipse right yeah which ofthe

26    811


27    00:33:01,159 -> 00:33:05,919

28    Oregon Eclipse 1 saw that was pretty

      812

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 84
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 85 of 103 PageID# 1040



 1    00:33:07,330 -> 00:33:12,350

 2    spirit 1 think I was so busy giving

 3    813

4     00:33:10,010->00:33:14,299

 5    other people spiritual insight like and

6     814

 7    00:33:12,350 -> 00:33:15,679

 8    I started going to those festivals I

9     815


10    00:33:14,299 -> 00:33:18,260

11    mean people tell me some really crazy

12    816

13    00:33:15,679 -> 00:33:20,630

14    things all the time like and people were

15    817

16    00:33:18,260 -> 00:33:22,279

17    very open with me so usually when I'm at

18    818


19    00:33:20,630 -> 00:33:24,110

20    the festival I'm just dressed up in my

21    819

22    00:33:22,279 -> 00:33:26,059

23    lion costume or wearing something funny

24    820


25    00:33:24,110 -> 00:33:28,190

26    and then I just kind ofexplore and talk

27    821


28    00:33:26,059 -> 00:33:30,289

      with people and usually people ask me
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 85
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 86 of 103 PageID# 1041



 1    822

2     00:33:28,190 ->00:33:31,100

3     some pretty deep questions I mean when I

4     823


5     00:33:30,289 -> 00:33:33,260

6     was watching uh

7     824

8     00:33:31,100 ->00:33:34,520

9     the Eclipse like 1 wasjust crying you

10    825


11    00:33:33,260 -> 00:33:35,870

12    know 1 was like oh finally you know

13    826

14    00:33:34,520 -> 00:33:36,500

15    because 1 had been plarming to be there

16    827


17    00:33:35,870 -> 00:33:38,870

18    for so long

19    828


20    00:33:36,500 -> 00:33:41,149

21    and it was you know kind of like make

22    829

23    00:33:38,870 -> 00:33:42,859

24    sure of you know being able to finally

25    830

26    00:33:41,149 -> 00:33:44,509

27    make the moment make it happen because

28    831


      00:33:42,859 -> 00:33:46,609
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 86
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 87 of 103 PageID# 1042



 1    it was you know it was a it was a

 2    832

 3    00:33:44,509 -> 00:33:48,409

 4    difficult journey and you know it ended

 5    833

 6    00:33:46,609 -> 00:33:50,029

 7    up being a very blessed but at the same

 8    834


 9    00:33:48,409 -> 00:33:52,969

10    time you know like 1 learned a lot about

11    835

12    00:33:50,029 -> 00:33:54,649

13    notjust myself but like other people

14    836

15    00:33:52,969 -> 00:33:57,289

16    and you know it gave me some clarity on

17    837

18    00:33:54,649 -> 00:33:58,700

19    where I wanted to go in the future and 1

20    838

21    00:33:57,289 -> 00:34:00,349

22    believe that you know like that's what

23    839

24    00:33:58,700 -> 00:34:01,729

25    some people are really just looking for

26    840

27    00:34:00,349 -> 00:34:04,489

28    at the end ofthe day isjust some

      841

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 87
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 88 of 103 PageID# 1043



 1    00:34:01,729 -> 00:34:07,999

2     clarity really and that's what 1 thought

3     842


4     00:34:04,489-> 00:34:09,919

5     I got a lot of clarity it's a trip it

6     843


7     00:34:07,999 -> 00:34:11,839

8     was good that you shared the trip with

9     844


10    00:34:09,919 -> 00:34:13,279

11    everyone 1 mean that was kind of nice

12    845


13    00:34:11,839->00:34:15,319

14    with you to do that and 1 know there

15    846


16    00:34:13,279-> 00:34:16,970

17    were a couple of spots that faded out on

18    847


19    00:34:15,319-> 00:34:18,679

20    the live stream around Oregon but 1 try

21    848


22    00:34:16,970 -> 00:34:20,839

23    to watch as much as 1 could but it was

24    849


25    00:34:18,679-> 00:34:23,690

26    it was the next best thing if you had to

27    850


28    00:34:20,839-> 00:34:25,129

      work and couldn't go the fango is
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 88
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 89 of 103 PageID# 1044



 1    851

2     00:34:23,690 -> 00:34:26,389

3     covering it for you and you kind of have

4     852


5     00:34:25,129 -> 00:34:28,429

6     an emotional investment in you and

7     853

8     00:34:26,389 -> 00:34:31,220

9     everybody in the car they're kind of

10    854


11    00:34:28,429 -> 00:34:32,750

12    like like in the morning two of you

13    855

14    00:34:31,220 -> 00:34:34,220

15    being the car you like where's the third

16    856

17    00:34:32,750 -> 00:34:36,740

18    person at are they still waiting for

19    857


20    00:34:34,220 -> 00:34:38,359

21    mourners yet they're friggin sleeping in

22    858


23    00:34:36,740 -> 00:34:39,710

24    the back ofthe car you're just like I

25    859


26    00:34:38,359 -> 00:34:43,190

27    don't know where they went but they're

28    860


      00:34:39,710 -> 00:34:45,589
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 89
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 90 of 103 PageID# 1045



 1    here around here somewhere so anyway 1

2     861


3     00:34:43,190 -> 00:34:47,450

4     did i Intel dollars in there so 1 just

5     862

6     00:34:45,589 -> 00:34:49,309

7     wanted to say 1 reckon I'm not really

8     863

9     00:34:47,450 -> 00:34:50,659

10    paying attention to comments but 1 just

11    864

12    00:34:49,309 -> 00:34:53,990

13    wanted to get a shout out then tell

14    865

15    00:34:50,659 -> 00:34:56,270

16    valor but you know Intel valor went

17    866


18    00:34:53,990 -> 00:34:58,250

19    through that whole and you know speaking

20    867

21    00:34:56,270 -> 00:35:01,010

22    I'm just thrown a quickie on this one

23    868

24    00:34:58,250 -> 00:35:03,470

25    you know Linda West she got married in

26    869

27    00:35:01,010 -> 00:35:07,520

28    Houston two days before the hurricane

      870

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 90
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 91 of 103 PageID# 1046



 1    00:35:03,470 -> 00:35:09,529

2     yeah oh geez and so she's out there and

 3    871

4     00:35:07,520 -> 00:35:12,799

 5    her little dream world don't know you

6     872


 7    00:35:09,529 -> 00:35:14,930

 8    know oh great she's like drinking

9     873


10    00:35:12,799 -> 00:35:18,799

11    sprinkling fairy dust on everything and

12    874


13    00:35:14,930 -> 00:35:20,720

14    flowers in her hair two days later and 1

15    875


16    00:35:18,799 -> 00:35:22,010

17    started sending her texts like hey you

18    876


19    00:35:20,720 -> 00:35:24,619

20    got to get out of there and she was like

21    877


22    00:35:22,010 -> 00:35:27,440

23    1 don't want to ruin my wedding so

24    878


25    00:35:24,619 -> 00:35:29,690

26    within two or three days her house the

27    879

28    00:35:27,440 -> 00:35:31,400

      house was up the water was up to five
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 91
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 92 of 103 PageID# 1047



 1    880

2     00:35:29,690 -> 00:35:33,200

 3    feet or whatever and the sheriffs had

4     881

5     00:35:31,400 --> 00:35:37,130

6     to take her and her new husband out by a

7     882


 8    00:35:33,200 -> 00:35:39,829

9     boat but she's you know it's that I

10    883

11    00:35:37,130 -> 00:35:41,720

12    think I think the the Florida hurricane

13    884

14    00:35:39,829 -> 00:35:44,539

15    I mean Houston hurricane and not to

16    885


17    00:35:41,720 -> 00:35:47,630

IS    mention Puerto Rico you know that's put

19    886

20    00:35:44,539 -> 00:35:49,970

21    a lot of people on their back that's why

22    887

23    00:35:47,630 -> 00:35:51,619

24    a lot of people aren't really following

25    888


26    00:35:49,970 -> 00:35:54,049

27    the truth or movement quote-unquote

28    889


      00:35:51,619 ~> 00:35:55,010
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 92
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 93 of 103 PageID# 1048



 1    anymore is they got bigger problems you

 2    890


 3    00:35:54,049 -> 00:35:56,630

 4    know

 5    891


 6    00:35:55,010 -> 00:35:58,040

 7    yeah they gotta like worry about their

 8    892


 9    00:35:56,630 -> 00:36:00,820

10    house and you know getting their kids

11    893

12    00:35:58,040 -> 00:36:04,220

13    fed and all this like important shit

14    894


15    00:36:00,820 -> 00:36:06,860

16    well I know even in even in Houston just

17    895

18    00:36:04,220 -> 00:36:08,990

19    driving around because of water that

20    896

21    00:36:06,860-> 00:36:12,680

22    soup when the water comes in that that

23    897

24    00:36:08,990 -> 00:36:14,180

25    water is filled with toxic chemicals and

26    898

27    00:36:12,680 -> 00:36:16,430

28    everything gets picked up along the way

      899

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 93
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 94 of 103 PageID# 1049



 1    00:36:14,180 -> 00:36:18,500

 2    from gas stations and petroleum plants

 3    900


 4    00:36:16,430-> 00:36:21,110

 5    and then it all evaporates

 6    901


 7    00:36:18,500 -> 00:36:23,240

 8    well that dust that's left when people

 9    902


10    00:36:21,110 -> 00:36:24,950

11    drive around there's all this dust that

12    903

13    00:36:23,240 -> 00:36:27,200

14    floats around in the air and everybody's

15    904


16    00:36:24,950 -> 00:36:28,940

17    got respiratory problems so she

18    905

19    00:36:27,200 -> 00:36:31,730

20    everybody's gotta wear the mask

21    906

22    00:36:28,940 -> 00:36:34,700

23    you know those n95 masks and the whole

24    907

25    00:36:31,730-> 00:36:36,290

26    town is wearing that because the

27    908


28    00:36:34,700 -> 00:36:39,680

      respiration is so terrible that
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 94
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 95 of 103 PageID# 1050



 1    909


 2    00:36:36,290 -> 00:36:42,650

 3    everybody's getting into Zima and I mean

 4    910

 5    00:36:39,680 -> 00:36:45,410

 6    it's it's like a soft kill or slow kill

 7    911

 8    00:36:42,650 -> 00:36:47,420

 9    these people are like they're stuck at

10    912

11    00:36:45,410 -> 00:36:49,310

12    their house you know nobody wants to buy

13    913

14    00:36:47,420 -> 00:36:51,590

15    their house now they got a remodel I try

16    914

17    00:36:49,310 -> 00:36:53,990

18    to live in it ifthey do live in it with

19    915


20    00:36:51,590 -> 00:36:56,150

21    all the moldy spores and all the

22    916

23    00:36:53,990 -> 00:36:58,160

24    respiration stuff now that's that's a

25    917


26    00:36:56,150 -> 00:37:00,020

27    major American city that's like hey I

28    918


      00:36:58,160 -> 00:37:03,620
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 95
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 96 of 103 PageID# 1051



 1    don't have time to hear about anything

 2    919


 3    00:37:00,020 -> 00:37:05,570

 4    okay 1 got a deal with emphysema and I

 5    920

 6    00:37:03,620 -> 00:37:08,570

 7    don't know what Intel dollar has to say
 8    921

 9    00:37:05,570 -> 00:37:11,360

10    about Florida the floor is not much

11    922


12    00:37:08,570 -> 00:37:14,870

13    better I mean Florida took a major major
14    923


15    00:37:11,360 -> 00:37:16,700

16    head so 1 mean you know the country's

17    924


18    00:37:14,870 -> 00:37:20,360

19    kind of been knocked on its ass for a

20    925

21    00:37:16,700 -> 00:37:22,250

22    while mm-hmm definitely it's been kind

23    926

24    00:37:20,360 -> 00:37:24,770

25    ofjust sitting and not very much has

26    927

27   00:37:22,250 -> 00:37:26,690

28    been happening in any respect to really
     928

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 96
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 97 of 103 PageID# 1052



      00:37:24,770 -> 00:37:28,070

      anyone I feel like I just think that

      929


      00:37:26,690 -> 00:37:30,530

      everybody's just been waiting for

      930


      00:37:28,070 -> 00:37:31,880

      something to happen and then that what's

      931


10    00:37:30,530 -> 00:37:33,830

11    about what gets me into the whole Q

12    932


13    00:37:31,880 -> 00:37:34,220

14    thing you know this guy comes out out of

15    933

16    00:37:33,830 -> 00:37:37,010

17    nowhere

18    934

19    00:37:34,220 -> 00:37:39,110

20    putting some interesting Intel and you

21    935

22    00:37:37,010-> 00:37:41,000

23    know what are we supposed to do with all

24    936

25    00:37:39,110 -> 00:37:43,250

26    this shit is it just like another SIOP

27    937


28   00:37:41,000 -> 00:37:45,650

     to get people distracted from something
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 97
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 98 of 103 PageID# 1053



 1    938


 2    00:37:43,250 -> 00:37:47,060

 3    else that's going on or I mean are we

 4    939


 5    00:37:45,650 --> 00:37:49,820

 6    actually getting good information here

 7    940

 8    00:37:47,060 -> 00:37:52,550

 9    and it's still kind of like yeah the

10    941

11    00:37:49,820 -> 00:37:55,520

12    cute people tried to get me in on the Q

13    942

14    00:37:52,550 -> 00:37:56,930

15    thing and Q Clarence what in nuclear

16    943


17    00:37:55,520 -> 00:37:59,090

18    plants I knew that I had a huge

19    944


20    00:37:56,930 -> 00:38:02,270

21    clearance ofnuclear plants and nuclear

22    945

23    00:37:59,090 -> 00:38:04,100

24    stuff I've never maybe Intel valor sort

25    946


26    00:38:02,270 --> 00:38:08,030

27    of cute clearances in the military but I

28    947

      00:38:04,100 -> 00:38:08,660
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 98
         Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 99 of 103 PageID# 1054



     1    know 1 never did but you know it's all

 2        948

 3        00:38:08,030 -> 00:38:11,270

 4        crypt

 5        949

 6        00:38:08,660 -> 00:38:14,060

 7        anyway and there's all these videos

 8        950

 9        00:38:11,270 -> 00:38:16,840

10        about people analyzing a lie well he

11        951

12        00:38:14,060 -> 00:38:20,150

13        couldn't mean this he might mean that

14        952

15        00:38:16,840 -> 00:38:22,040

16        this could be in 1 was like hey if you

17        953

18        00:38:20,150 -> 00:38:24,800

19        got something to say say it you know why

20        954

21        00:38:22,040 -> 00:38:27,350

22        do you have to use these little games to
23        955


24        00:38:24,800 -> 00:38:30,620

25        make everybody guess so that's the only
26        956

27       00:38:27,350 -> 00:38:33,140

28       thing about cue if he's being labeled as

         957

         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 99
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 100 of 103 PageID# 1055



 1     00:38:30,620 -> 00:38:38,600

 2     the next big superhero of all time that

 3     958

 4     00:38:33,140 -> 00:38:43,700

 5     he's so brave okay I don't know what

 6     959

 7     00:38:38,600 -> 00:38:49,190

 8     you're saying it's - uh you know it's

 9     960

10    00:38:43,700 -> 00:38:54,410

11     choppy it's like well you know USA may
12    961

13    00:38:49,190 -> 00:38:57,470

14     watch bird you know okay whatever you're

15    962

16    00:38:54,410 -> 00:38:59,330

17    like hey you know I go I'm so kind of

18    963

19    00:38:57,470 -> 00:39:00,580

20    like trying to figure it out myself bro

21    964

22    00:38:59,330 -> 00:39:03,650

23    but yeah man

24    965

25    00:39:00,580 -> 00:39:06,050

26    awesome alright well I was nice to 1

27    966

28    00:39:03,650 -> 00:39:07,580

      hope you had a good Thanksgiving yes I
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 100
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 101 of 103 PageID# 1056



 1     967

 2     00:39:06,050 -> 00:39:10,100

 3     did hope you had the same look at the

 4     968


 5     00:39:07,580 -> 00:39:16,550

 6     hope you had the same you know but it

 7     969

 8     00:39:10,100 -> 00:39:19,670

 9     wasn't too easy and like George you know

10     970

11     00:39:16,550 -> 00:39:21,500

12     1 just I'm glad he and all his fans they
13    971


14    00:39:19,670 -> 00:39:23,390

15    can babysit him and 1 don't have to now

16    972

17    00:39:21,500 -> 00:39:24,980

18    he's got a pearljudge that can babysit
19    973

20    00:39:23,390 -> 00:39:26,960

21    him so 1 don't have to worry about it

22    974


23    00:39:24,980 -> 00:39:28,760

24    but thanks for having me on your show

25    975

26    00:39:26,960 -> 00:39:29,900

27    it's been nice to kind ofkick back old

28    976


      00:39:28,760 -> 00:39:32,510
      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 101
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 102 of 103 PageID# 1057



     1    times

 2        977

 3        00:39:29,900 -> 00:39:34,190

 4        keep the fades you know I still take a

 5        978

 6       00:39:32,510->00:39:35,510

 7        bullet for you even though you didn't

 8       979

 9       00:39:34,190 -> 00:39:37,940

10       know where that comment came from 1

11       980

12       00:39:35,510->00:39:40,070

13       think you got really sweet heart a sweet

14       981

15       00:39:37,940 -> 00:39:41,480

16       spirit so Linda has always said that

17       982

18       00:39:40,070 -> 00:39:43,970

19       about the two whenever Linda and I

20       983

21       00:39:41,480->00:39:46,760

22       talked she's like you know 1 really like
23       984

24       00:39:43,970 -> 00:39:49,250

25       that to fango he's he's got such a good
26       985

27       00:39:46,760 -> 00:39:52,760

28       heart you know he's so open and honest

         986

         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 102
     Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 103 of 103 PageID# 1058



     1    00:39:49,250 -> 00:39:54,320

 2        so a lot of people at that level you

 3        987

 4        00:39:52,760 -> 00:39:56,390

 5        know maybe at the spiritual level kind

 6        988

 7       00:39:54,320 -> 00:39:58,670

 8       of have a real solid appreciation for

 9       989

10       00:39:56,390-> 00:40:00,620

11       you so thanks for your show thanks treat

12       990

13       00:39:58,670-> 00:40:02,060

14       channel and thanks for having me on
15       991

16       00:40:00,620->00:40:04,010

17       all right brother well thanks for

18       992

19       00:40:02,060 -> 00:40:05,360

20       calling in and I'll definitely look

21       993

22       00:40:04,010->00:40:08,360

23       forward to talking to you again pretty
24       994

25       00:40:05,360 -> 00:40:10,630

26       soon man all right buddy have a good one
27       995

28       00:40:08,360 -> 00:40:10,630

         peace

         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT I - 103
